Plaintiff instituted this suit for a monied judgment in the amount of $150.
Defendant, in answer, admitted it owed plaintiff the sum of $95.80.
Judgment was rendered below for the amount sued for, and defendant has perfected an appeal to this court.
Appellee has filed in this court a plea to the jurisdiction ratione materiæ. It is certain *Page 783 
from the pleadings in this case that the amount in dispute at the time of the trial below was less than $100, and was not a sufficient amount to give this court jurisdiction ratione materiæ. Louisiana Constitution of 1921, art. 7, § 29; West Monroe Hardware  Furniture Co. v. Munholland, 18 La. App. 255,138 So. 195.
The plea to the jurisdiction ratione materiæ is therefore sustained, and the appeal dismissed at appellant's cost.